Order entered December 10, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01010-CR

                                  DAVID CARY, Appellant

                                                  V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-81636-2011

                                           ORDER
       Appellant’s unopposed motion to accept his late-filed reply brief is GRANTED.

Appellant’s reply brief, filed on November 27, 2014, is deemed timely filed.




                                            /s/        ELIZABETH LANG-MIERS
                                                       PRESIDING JUSTICE